DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (Mega-Pixel Detector Arrays: Visible to 28 μm, Proceedings of SPIE Vol. 5167 (January 2004), pp.194-203) in view of Horne (US 5,109,158) and Chiang (US 2016/0323523).
	In regard to claim 1, Hoffman et al. disclose a far infrared sensor package, comprising:
(a) a package body (e.g., see Fig. 13); and
(b) a plurality of far infrared (e.g., see Fig. 10 and “… 28 µm …” in the title) sensor array integrated circuits (e.g., “… sensor chip assembly (SCA), which consists of a detector array connected with indium bumps to a readout integrated circuit chip (ROIC) …” in the second section 1 paragraph), disposed on a same plane and inside the package body, wherein each of the far infrared sensor array integrated circuits includes a far infrared sensing element array of a same size; the plurality of far infrared sensor array integrated circuits are discretely formed and disposed on the same plane (e.g., see “… 3x3 focal plane concept with close-butted SCAs. The close assembly of many SCAs allows even more pixels on the focal plane …” in Fig. 13 and caption thereof),
wherein a first far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a first sensing control circuit (e.g., “… sensor chip assembly (SCA), which consists of a detector array connected with indium bumps to a readout integrated circuit chip (ROIC) …” in the second section 1 paragraph), wherein the far infrared sensor array integrated circuits form a 3x3 circuit array, where 3 is an integer greater than 2, and the far infrared sensor array integrated circuits includes (3-2)^2 = one central far infrared sensor array integrated circuit located at a central part of the 3x3 circuit array which can be labeled as a second far infrared sensor array integrated circuit (e.g., see “… 3x3 focal plane concept with close-butted SCAs. The close assembly of many SCAs allows even more pixels on the focal plane …” in Fig. 13 and caption thereof).
While Hoffman et al. also disclose (second section 4 paragraph) that although “… there are currently limitations to reducing the size of the gaps between active detectors on adjacent SCAs, many of these can be overcome …”, the package of Hoffman et al. lacks an explicit description that reducing the gap size comprise not including a sensing control circuit in the one central far infrared sensor array integrated circuit, disposing the first sensing control circuit only on outer sides of the first far infrared sensor array integrated circuit that are not adjacent to other far infrared sensor array integrated circuits, and connecting each of the plurality of far infrared sensor array integrated circuits to a same one of the far infrared sensor array integrated circuits so that the far infrared sensing element arrays are coupled to the first sensing control circuit in order for the first sensing control circuit to perform a compensation computation according to a plurality of sensed signals read from the far infrared sensing element arrays.  However, imaging circuits are well known in the art (e.g., see “… If the composite array is viewed from a very wide angle, well outside the angle of view from the objective 200, the non-sensitive areas 1 and 100 will begin to appear in the composite virtual image at the transitions between the arrays 11: such a composite virtual image is no longer an image containing all 128 X 128 elements of each array 11 since at this very wide angle some of the elements will begin to disappear in the image of each array 11 … it is possible to compensate at least partly by carrying out appropriate signal-processing in the circuit substrates 1, for example by combining at least part of the signals generated by these edge elements 10a from neighbouring arrays 11 so as to form a composite signal. Combination of these element signals permits an improved signal-to-noise ratio to be obtained for these edge elements 10a … signals from the elements 10a whose images are superimposed are processed together to compensate at least partially for the cross-talk …” in the last column 8 paragraph and the last two column 9 paragraphs of Horne and “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the one central far infrared sensor array integrated circuit of Hoffman et al. without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon” wherein the gap size is reduced when the first sensing control circuit is disposed only on outer sides of the 3x3 circuit array.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect each of the far infrared sensor array integrated circuits of Hoffman et al. to a same one of the far infrared sensor array integrated circuits, in order for the far infrared sensor array integrated circuits to share “the common control circuits” and for “the common control circuits” to obtain data from each of the far infrared sensor array integrated circuits so as to “compensate at least partly by carrying out appropriate signal-processing” so as to achieve “an improved signal-to-noise ratio” for “edge elements”.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (Mega-Pixel Detector Arrays: Visible to 28 μm, Proceedings of SPIE Vol. 5167 (January 2004), pp.194-203) in view of Horne (US 5,109,158), Chiang (US 2016/0323523), and Kinsman (US 2005/0063033).
	In regard to claims 2 and 3, Hoffman et al. disclose a far infrared sensor package, comprising:
(a) a package body (e.g., see Fig. 13); and
(b) a plurality of far infrared (e.g., see Fig. 10 and “… 28 µm …” in the title) sensor array integrated circuits (e.g., “… sensor chip assembly (SCA), which consists of a detector array connected with indium bumps to a readout integrated circuit chip (ROIC) …” in the second section 1 paragraph), disposed on a same plane and inside the package body, wherein each of the far infrared sensor array integrated circuits includes a far infrared sensing element array of a same size; the plurality of far infrared sensor array integrated circuits are discretely formed and disposed on the same plane (e.g., see “… 3x3 focal plane concept with close-butted SCAs. The close assembly of many SCAs allows even more pixels on the focal plane …” in Fig. 13 and caption thereof),
wherein a first far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a first sensing control circuit and at least one second far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a second sensing control circuit (e.g., “… sensor chip assembly (SCA), which consists of a detector array connected with indium bumps to a readout integrated circuit chip (ROIC) …” in the second section 1 paragraph), wherein the far infrared sensor array integrated circuits form a 3x3 circuit array, where 3 is an integer greater than 2, and the far infrared sensor array integrated circuits includes (3-2)^2 = one central far infrared sensor array integrated circuit located at a central part of the 3x3 circuit array which can be labeled as a second far infrared sensor array integrated circuit (e.g., see “… 3x3 focal plane concept with close-butted SCAs. The close assembly of many SCAs allows even more pixels on the focal plane …” in Fig. 13 and caption thereof).
While Hoffman et al. also disclose (second section 4 paragraph) that although “… there are currently limitations to reducing the size of the gaps between active detectors on adjacent SCAs, many of these can be overcome …”, the package of Hoffman et al. lacks an explicit description that reducing the gap size comprise not including a sensing control circuit in the one central far infrared sensor array integrated circuit, disposing the first and second sensing control circuits only on outer sides of the first far infrared sensor array integrated circuit that are not adjacent to other far infrared sensor array integrated circuits, and connecting each of the plurality of far infrared sensor array integrated circuits to a same one of the far infrared sensor array integrated circuits so that the far infrared sensing element arrays are coupled to the first sensing control circuit in order for the first sensing control circuit to perform a compensation computation according to a plurality of sensed signals read from the far infrared sensing element arrays, and wherein a size and a function providable by the first sensing control circuit is different from a size and functions providable by the second sensing control circuit.  However, imaging circuits are well known in the art (e.g., see “… If the composite array is viewed from a very wide angle, well outside the angle of view from the objective 200, the non-sensitive areas 1 and 100 will begin to appear in the composite virtual image at the transitions between the arrays 11: such a composite virtual image is no longer an image containing all 128 X 128 elements of each array 11 since at this very wide angle some of the elements will begin to disappear in the image of each array 11 … it is possible to compensate at least partly by carrying out appropriate signal-processing in the circuit substrates 1, for example by combining at least part of the signals generated by these edge elements 10a from neighbouring arrays 11 so as to form a composite signal. Combination of these element signals permits an improved signal-to-noise ratio to be obtained for these edge elements 10a … signals from the elements 10a whose images are superimposed are processed together to compensate at least partially for the cross-talk …” in the last column 8 paragraph and the last two column 9 paragraphs of Horne, “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang, and “… dies 110b and 110c can have the same structure as the die 110a, but in some embodiments, the dies 110a-c can have different features to perform different functions …” in paragraph 27 of Kinsman).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the one central far infrared sensor array integrated circuit of Hoffman et al. without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon” wherein the gap size is reduced when the first and second sensing control circuits are disposed only on outer sides of the 3x3 circuit array.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect each of the far infrared sensor array integrated circuits of Hoffman et al. to a same one of the far infrared sensor array integrated circuits, in order for the far infrared sensor array integrated circuits to share “the common control circuits” and for “the common control circuits” to obtain data from each of the far infrared sensor array integrated circuits so as to “compensate at least partly by carrying out appropriate signal-processing” so as to achieve “an improved signal-to-noise ratio” for “edge elements”.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second sensing control circuit of Hoffman et al. with a size and providable functions different from the first sensing control circuit in order to achieve additional functions.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (Mega-Pixel Detector Arrays: Visible to 28 μm, Proceedings of SPIE Vol. 5167 (January 2004), pp.194-203) in view of Chiang (US 2016/0323523) and Kinsman (US 2005/0063033).
	In regard to claim 4, Hoffman et al. disclose a far infrared sensor array integrated circuit combination, comprising:
(a) a first far infrared sensor array integrated circuit including a first far infrared (e.g., see Fig. 10 and “… 28 µm …” in the title) sensing element array and a first sensing control circuit (e.g., “… sensor chip assembly (SCA), which consists of a detector array connected with indium bumps to a readout integrated circuit chip (ROIC) …” in the second section 1 paragraph); and
(b) a plurality of second far infrared sensor array integrated circuits, at least one including a second far infrared (e.g., see Fig. 10 and “… 28 µm …” in the title) sensing element array and a second sensing control circuit (e.g., “… sensor chip assembly (SCA), which consists of a detector array connected with indium bumps to a readout integrated circuit chip (ROIC) …” in the second section 1 paragraph),
wherein the first far infrared sensor array integrated circuit and the plurality of second far infrared sensor array integrated circuits are discretely formed and disposed on the same plane, wherein a size of the first far infrared sensing element array is substantially consistent with a size of the second far infrared sensing element array, the first and second far infrared sensor array integrated circuits form an 3x3 circuit array, where 3 is an integer greater than 2, and (3-2)^2 = one central far infrared sensor array integrated circuit is located at a central part of the 3x3 circuit array (e.g., see “… 3x3 focal plane concept with close-butted SCAs. The close assembly of many SCAs allows even more pixels on the focal plane …” in Fig. 13 and caption thereof).
While Hoffman et al. also disclose (second section 4 paragraph) that although “… there are currently limitations to reducing the size of the gaps between active detectors on adjacent SCAs, many of these can be overcome …”, the combination of Hoffman et al. lacks an explicit description that reducing the gap size comprise not including a sensing control circuit in the one central far infrared sensor array integrated circuit, disposing the first and second sensing control circuits only on outer sides of the first far infrared sensor array integrated circuit that are not adjacent to other far infrared sensor array integrated circuits, and connecting each of the first and second far infrared sensor array integrated circuits to a same one of the first and second far infrared sensor array integrated circuits, and wherein a size and a function providable by the first sensing control circuit is different from a size and functions providable by the second sensing control circuit.  However, imaging circuits are well known in the art (e.g., see “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang and “… dies 110b and 110c can have the same structure as the die 110a, but in some embodiments, the dies 110a-c can have different features to perform different functions …” in paragraph 27 of Kinsman).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the one central far infrared sensor array integrated circuit of Hoffman et al. without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon” wherein the gap size is reduced when the first and second sensing control circuits are disposed only on outer sides of the 3x3 circuit array.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect each of the far infrared sensor array integrated circuits of Hoffman et al. to a same one of the far infrared sensor array integrated circuits, in order for the far infrared sensor array integrated circuits to share “the common control circuits” and for “the common control circuits” to obtain data from each of the far infrared sensor array integrated circuits.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second sensing control circuit of Hoffman et al. with a size and providable functions different from the first sensing control circuit in order to achieve additional functions.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884